Citation Nr: 1510821	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-27 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1962 to January 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue of entitlement to TDIU (raised in the context of the initial disability rating claim) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The PTSD has not resulted in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.


CONCLUSION OF LAW

The criteria for a 70 percent rating (but no higher) for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

The Veteran's initial rating claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained service treatment, and private treatment records.  The Veteran was afforded various VA medical examinations throughout the course of this appeal.  The Board finds that the VA examinations obtained in this case are adequate as the examiners considered the Veteran's medical history, including his lay statements; provided rationales for all conclusions reached, described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's PTSD disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Board acknowledges that the Veteran's claims file was not available for review during the most recent VA examination.  However, the Board finds there is no prejudice to the Veteran in proceeding with the adjudication of his claim, as the VA examiner provided a thorough examination, thereby allowing the Board to assess the current nature and severity of the Veteran's PTSD.  

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II. Higher Evaluation

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 , Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

In August 2009, service connection was granted and a 30 percent disabling rating was assigned for the Veteran's PTSD.  He seeks a higher rating. 

A May 2009 letter from the Veteran's private physician, Dr. E.W. indicates that he experiences depressed mood, social isolation, chronic sleep disturbances with nightmares, frequent flashbacks and intrusive memories. Dr.  E.W. also noted that the Veteran's failed relationships have been due to the interferences of these symptoms.  The Veteran also reported leaving his work site at times during employment, due to flashbacks and agitation.  Dr. E.W. concluded that the Veteran's PTSD symptoms are significant and have a significant impact on his daily life. 

A June 2009 letter from Dr. P.M., the Veteran's private physician, show complaints of flashbacks, chronic sleep issues, vivid nightmares, depression, anxiety, and hypervigilance.  Dr. P.M. noted that the Veteran's four failed marriages are due to his PTSD symptoms.  The Veteran also reported that he fell asleep on the job due to his chronic sleep impairment. 

The Veteran was afforded a VA examination in June 2009.  The Veteran complained of sleep disturbances with difficulties falling asleep and interrupted sleep every night.  He reported nightmares every night and intrusive thoughts three to four times a week.  He stated that he is anxious half of the time; short tempered, easily startled and hypervigilant.  He avoids and is intolerant of crowds.

The Veteran reported that he is retired.  He has been married four times.  He has three children and is fairly close to them.  The VA examiner noted that the Veteran dresses himself, feeds himself, and attends to his own toilet needs.  The Veteran lives by himself and is responsible for his own cooking and cleaning.  He stated that he has a few friends and goes to church occasionally.  

On mental status examination, the Veteran was alert and cooperative.  He was casually and appropriately dressed.  There was no evidence of loosened associations or flight of ideas.  No bizarre motor movements or tics.  His mood was tense, and at times, tearful.  His affect was appropriate.  He had no homicidal or suicidal ideation or intent.  No impairment of any thought processes or communication.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented times three.  His memory was adequate.  His insight and judgment appeared to be adequate.

PTSD was diagnosed with a GAF score of 60.  The VA examiner noted that the Veteran's symptoms result in some impairment of employment and social functioning.  

In October 2009 the Veteran submitted another letter from Dr. E.W., where she commented on the Veteran's social and occupational impairment and suicidal ideation.  She noted that his last three wives felt afraid of the Veteran at night due to his nightmares, and worried about him being withdrawn and emotionally absent.  Although the Veteran has a close relationship with his children, Dr. E.W. noted that it is at times aloof and emotionally distant.  The Veteran has limited social relationships and maintains emotional distance from friends.  She also noted that the Veteran did not have suicidal ideation at the time of their interviews, but experienced such thoughts during and after service.  Occupationally, Dr. E.W. stated that the Veteran would still be employed if it were not for his PTSD symptoms, such as intrusive flashbacks, emotional hostility, and agitation.  Dr. E.W. concluded that the Veteran's symptoms have significantly diminished his quality of life in terms of family roles, social/interpersonal relationships, employment, recreational activities, and maintenance of personal responsibilities. 

A VA examination was conducted in May 2010.  The Veteran reported that he has difficulty falling asleep and interrupted sleep every day.  He has nightly nightmares and has daily intrusive thoughts.  The Veteran also reported that he is anxious 98 percent of the time.  The Veteran stated that he is easily startled, hypervigilant, intolerant of crowds, and drinks daily.  He is short tempered and reported that he made several attempts on his life but was never hospitalized. 

The Veteran stated that he is not working.  Socially, he dresses himself, feeds himself, and attends to his own toilet needs.  The Veteran lives by himself and is responsible for his own cooking and cleaning.  He stated that he has a few friends and does not go to church anymore.   The Veteran reported that he has been married four times and has three children.  He stated that he is close with his children. 

On mental status examination, the Veteran was alert and cooperative.  He was casually and neatly dressed.  There was no evidence of lucid dissociation or flight of ideas.  No bizarre motor movements or ticks.  His mood was tense and his affect was appropriate.  He had no homicidal or suicidal ideation or intent.  No impairment of any thought processes or communication.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented times three.  His memory was good.  His insight and judgment appeared to be adequate.

The Veteran was diagnosed with PTSD and assigned a GAF score of 54.  The VA examiner noted that the Veteran's psychiatric symptoms result in some impairment of social functioning. 

November 2010 letters from Dr. E.W and Dr. P.M. shows that the Veteran suffers from flashbacks, nightmares, anxiety, and depression.  Dr. E.W.'s letter indicates that the Veteran has suicidal and homicidal ideation at times.  Both providers concluded that the Veteran's symptoms impact his social relationships and his ability to work.  Specifically, Dr. P.M. noted that the Veteran retired early due to conflicts with his supervisor and his chronic insomnia. 

The Veteran was afforded VA examination in December 2010.  The Veteran reported that he avoids people, is anxious, and has more intrusive thoughts.  He also stated that he has sleep disturbances, nightly nightmares and daily intrusive thoughts.  The Veteran reported that he is anxious 70 percent of that time, short tempered, hypervigilant, easily startled, and intolerant of large crowds.  The Veteran denied suicidal attempts and panic attacks.  

In regards to employment, the Veteran stated that he is not working.  He stopped working two years ago as a program director for a school.  The Veteran reported that he missed a couple of days while working because of his physical condition and because he had difficulty interacting with others because of his temper. 

Socially, he dresses himself, feeds himself, and attends to his own toilet needs.  The Veteran lives by himself and is responsible for his own cooking and cleaning.  He stated that he has one friend and does not go to church.  

On mental status examination, the Veteran was alert and cooperative and talkative. He was casually and neatly dressed.  There was no evidence of lucid dissociation or flight of ideas.  No bizarre motor movements or tics.  His mood was subdued and his affect was appropriate.  He had no homicidal or suicidal ideation or intent.  No impairment of any thought processes or communication.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented times three.  His memory was good.  His insight and judgment appeared to be adequate. 

The Veteran was diagnosed with PTSD and assigned a GAF score of 54.  The VA examiner noted that the Veteran's psychiatric symptoms result in some impairment of social functioning.  The VA examiner concluded that the Veteran's symptoms would make employment difficult, but would not preclude employment.  

Dr. E.W submitted letters in October and November 2011.  In the October 2011 letter, she noted that the Veteran has increased irritability, intensity and frequency of flashbacks, nightmares, suicidal ideation as well as thoughts of harming others.  In November 2011, she stated that the Veteran is permanently unemployable as a result of his PTSD condition.  Furthermore, his condition creates a significant impairment in his daily life in terms of maintenance of daily responsibilities, mood, concentration, motivation, as well as overall quality of life.  She stated that he is unable to maintain effective work and social relationships, his flashbacks interfere with maintaining focus on tasks and reality in general on a daily basis.  She also noted that he has difficulties sustaining appropriate motivation and mood. 

In an October 2011 statement, the Veteran reported that he informed the May 2010 VA examiner that he had recent suicidal and homicidal thoughts. 

After a review of all the evidence, the Board finds that the Veteran is entitled to a 70 percent rating, and no higher, throughout the appeal period.  Affording the Veteran the benefit of the doubt, the Board finds that throughout this period, the Veteran demonstrated a symptomatology consistent with the schedular criteria of a 70 percent disability rating.  The Veteran has consistently admitted to having suicidal ideation.  Although the Veteran had no suicidal or homicidal thoughts at the VA examinations, the Veteran informed the May 2010 VA examiner that he made several attempts on his life.  October and November 2011 letters from Dr. E.W. also confirms that the Veteran has intermittent suicidal ideation as well as thoughts of harming others.  Furthermore, the evidence shows that the Veteran has been unable to establish and maintain effective relationships.  The Veteran reported that he has only one friend, isolates himself from others, and does not engage in social activities, such as attending church.  He stated that he does not have a close relationship with his children.  Dr. E.W. noted that his relationship with his children is aloof and distant at times.  Both Dr. E.W. and Dr. P.M. stated that the Veteran's previous marriages failed due to his PTSD symptoms, particularly his nightmares and emotional distance.   The evidence also shows that the Veteran is unable to maintain effective work relationships.  Dr. E.W. concluded that the Veteran is unemployable, due to his flashbacks and his difficulty interacting with others.  Dr. P.M. noted that the Veteran retired early due to conflicts with his supervisor.  Based on the foregoing, the Board finds that the Veteran is entitled to a 70 percent rating. 

The Veteran, however, does not demonstrate symptomatology associated with the schedular criteria required for the next higher 100 percent disability rating for the evidence does not show that the Veteran exhibits gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130  with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating of 70 percent for the Veteran's PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The record suggests that the Veteran's PTSD symptoms may have prevented him from maintaining employment.  Statements submitted from the Veteran's private provider, Dr. E.W. indicate that the Veteran has difficulty maintaining work relationships due to his flashbacks and difficulty interacting with others.  Dr. P.M., another private provider, noted that the Veteran retired early due to conflicts with his supervisor.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a February 2013 rating decision, TDIU was granted with an effective of July 1, 2013.  However, the Veteran should be provided with an appropriate VA examination addressing whether the Veteran is unemployable due to this service-connected disabilities prior to July 1, 2013. 

Accordingly, the case is REMANDED for the following actions:

1. After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities prior to July 1, 2013.  The claims folder and copies of all pertinent records should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and work experience prior to July 1, 2013. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. Thereafter, readjudicate the issue on appeal.  If the claims remain denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


